Professionally Managed Portfolios c/o U.S. Bancorp Fund Services, LLC 2020 East Financial Way, Suite 100 Glendora, California 91741 February 26, 2014 FILED VIA EDGAR Mr.Derek Newman Division of Investment Management United States Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 on behalf of the McKinley Non-U.S. Core Growth Fund Dear Mr.Newman: The Trust respectfully requests, pursuant to Rule 461 under the 1933 Act, that Post-Effective Amendment Nos.555 and 562 to the Registration Statement filed on FormN-1A on Thursday, January 23, 2014, and Wednesday, February26, 2014, respectively, on behalf of the McKinley Non-U.S. Core Growth Fund, be accelerated to become effective on Friday, February 28, 2014. Pursuant to Rule 461(a) under the 1933 Act, attached is a separate letter from Quasar Distributors, LLC, the Trust’s principal underwriter, requesting that effectiveness of Post-Effective Amendment Nos.555 and 562 be accelerated to Friday, February28, 2014. If you have any questions regarding the enclosed, please do not hesitate to contact the undersigned at (626) 914-7363. Sincerely, /s/ Elaine E. Richards Elaine E. Richards, Esq. President and Secretary of Professionally Managed Portfolios Attachment Quasar Distributors, LLC 615 East Michigan Street Milwaukee, WI 53202 February 26, 2014 FILED VIA EDGAR Mr. Derek Newman Division of Investment Management United States Securities and Exchange Commission treet, N.E. Washington, DC 20549 Re: Professionally Managed Portfolios (the “Trust”) File Nos.: 33-12213 and 811-05037 on behalf of the McKinley Non-U.S. Core Growth Fund REQUEST FOR ACCELERATION Dear Mr. Newman: As the principal underwriter of the Trust and pursuant to the Securities and Exchange Commission’s authority under Rule 461(a) under the Securities Act of 1933, we request that effectiveness of Post-Effective Amendment Nos.555 and 562 to the Registration Statement filed on FormN-1A on Thursday, January 23, 2014, and Wednesday, February26, 2014, respectively, on behalf of the McKinley Non-U.S. Core Growth Fund, be accelerated to become effective on Friday, February 28, 2014. Very truly yours, QUASAR DISTRIBUTORS, LLC /s/ James R. Schoenike James R. Schoenike President
